RENDERED: NOVEMBER 2, 2017
                                                TO BE PUBLISHED




                        2016-SC-000181-DG


LAKE CUMBERLAND REGIONAL                                APPELLANT
HOSPITAL, LLC


               ON REVIEW FROM COURT OF APPEALS
V.                  CASE NO. 2013-CA-000983
              PULASKI CIRCUIT COURT NO. 09-Cl-01471


HELEN ADAMS                                             APPELLEE



AND

                        2016-SC-000189-DG


SPRING VIEW HOSPITAL, LLC                               APPELLANT


               ON REVIEW FROM COURT OF APPEALS
v.          CASE NOS. 2014-CA-000600 & 2014-CA-000707
              MARION CIRCUIT COURT NO. 10-CI-00208


KAREN JONES (NOW EPLEY)                                 APPELLEE


AND
                              2016-SC-000259-DG

                 \


SPRING,VIEW HOSPITAL, LLC                                               APPELLANT

                                                                        )
                  ON REVIEW FROM COURT OF APPEALS
v.             CASE NOS. 2013-CA-000842 & 2013-CA-000912
                 MARION CIRCUIT COURT NO. 10-CI-00011 .


JOYCE SPALDING (EXECUTRIX OF THE                                       APPELLEES
EST~TE OF JOSEP~ PAUL SPALDING,
DECEASED) AND JOYCE SPALDING


AND


                              2016-SC-000277-DG


JOYCE SPALDING (EXECUTRIX OF THE                                       APPELLANTS
ESTATE OF JOSEPH PAUL SPALDING,
DECEASED) AND JOYCE SPALDING


                  ON REVIEW FROM COURT OF APPEALS
v.             CASE NOS. 2013-CA-000~42 & 2013-CA-000912
                 MARION CIRCUIT COURT NO. 10-CI-00011

                                                                             I
SPRING VIEW HOSPITAL, LLC                                                   APPELLEE



               OPINION OF THE COURT BY JUSTICE KELLER

      AFFIRMING IN PART, REVERSING IN           PA~T,   AND REMANDING ,

      This Court granted discretionary review to consider the issue of whether

patients have a cause of action against a hospital for the negligent




                                        2
    credentialing of a non-employee physician who is given staff privileges by the

    hospital. We consolidate these cases to determine whether Kentucky law

    recognizes the tort of negligent credentialing. For the following reasons, we

    reverse the Court of Appeals' r~cognition of negligent credentialing as a

    separate cause of action in the Commonwealth. We affirm     th~   Court of

    Appeals' affirmance of summary judgment in the Spalding case and reinstate

    the order of the trial court. We remand the Adams and Jones cases to the

    respective trial courts for further proceedings.·
\
                                  ·-I. BACKGROUND.

    A. The Adams Case.

        . Lake Cumberland Regional Hospital (LCRH) is located in Somerset,

    Kentucky. In 2006, LCRH granted provisional medical staff privileges to Dr.

    Guy Sava. Prior to LCRH granting privileges to Dr. Sava in 2006, Dr. Sava

    practiced in Ohio, Saudi Arabia, and Minnesota, specializing in neurosurgery.

          LCRH reviewed Dr. Sava's application for privileges which contained

    information relating to his prior histpry of chemical dependence and

    depression. The record shows Dr. Sava sought treatment in 2002, and no

    instances of substance abuse have occurred since his treatment. LCRH
                     :·   .
    obtained peer recommendations related to Dr. Sava. Some physicians voiced

    reservations over Dr. Sava's professional judgment and patient management.

    LCRH granted Dr. Sava full active staff privileges in May 2007.

          Helen Adams (Adams) sought treatment from Dr. Sava in September

    2008 due to suffering from severe back and leg pain. Adams was diagnosed


                                             3
with multiple spinal conditions, and Dr. Sava performed a spinal stabilization

procedure on October 6, -2008. Dr. Sava was to insert hardware along both

sides of Adams's spine; however, complications arose during surgery, and

because Adams suffered from osteoporosis, the hardware could only be placed

on one side of her spine. Adams also suffered from a torn dura, the layer

covering the spinal cord.

      Adams continued to report severe pain following surgery and fluid

collected under the skin on her back. Dr. Sava performed a second procedure

to repair a cerebrospinal fluid leak. Adams continued to complain of severe

pain in her right leg, right foot numbness, and right foot drop._

      Adams filed suit on October 5, 2009, alleging negligence against Dr.

Sava, Dr. Sava's neurosurgery clinic, and LCRH. Adams asserted that due to

Dr. Sava's history and·the reservations from his former peers, LCRH was

negligent "in extending privileges to [Dr. Sava], or in failing to suspend or

terminate Dr. Sava's privileges prior to the injuries caused to [Adams]."

      By agreed order, Adams dismissed her claims of negligence against LCRH

based on treatment rendered by LCRH and based on theories of ostensible

agency. LCRH moved the Pulaski Circuit Court for judgment on the pleadings

on the only remaining claim, negligent credentialing. The trial court granted

the motion finding that there is no recognized cause of action for negligent

credentialing in Kentucky. Adams appealed.




                                         4
                                                                                 l
B. The Jones (now Epley) Case.

       Spring View Hospital (Spring View) is located in Lebanon, Kentucky.

Spring View is accredited by the Joint Commission on Accreditation of

Hospitals requiring Spring View to draft and enforce bylaws outlining their

credentialing process. Spring View's bylaws required that members of its active
                                                                                  /
medical staff:                                                                    I



        Must be Board certified in the specialty for which they seek
        privileges, or have successfully completed a residency training
      . program ... in the specialty for which they are applying for
        privileges; or be board certified or board admissible by one of     .
        [several] specialty boards in the specialty for which the practitioner.
        is applying for privileges. Members of the active staff must obtain
        Board Certification by a specialty recognized by the American
        Board of Medical Specialties within five (5) years of becoming
        eligible to sit for Board exams. This requirement will be considered
        at time of initial appointment and at each subsequent
        reappointment.

       Dr. Daniel Bailey signed a Recruiting Agreement with Spring View

in September 2006. The Recruiting Agreement required Dr. Bailey to be

duly licensed as a physician in the State of Kentucky, and to obtain and

maintain active medical staff privileges with Spring View. Dr. Bailey

. applied to join Spring View's medical staff in December 2006. In his

application, Dr. Bailey disclosed his experience in orthopedic surgery in

Texas and indicated he specialized in "orthopedics." However, Dr.. Bailey

left blank the section of the application requesting the names of specialty

boards in which the physician was certified.

      After the Kentucky Board of Medical Licensure granted Dr. Bailey

his license to practice in Kentucky, Spring View granted Dr. Bailey

                                          5
                 ,_



provisional medical staff privileges for one year. Dr. Bailey was granted

active medical staff privileges in July 2008.

      Karen Jones (Jones) injured her knee in 2005 and s,aw Dr. Bailey

in August 2007. Dr. Bailey performed a right patellofemoral knee

replacement surgery and a subsequent total right knee arthroplasty.

After surgery, Jones experienced complications and began seeing anot?er

doctor, Dr. Sewell, in August 2009, when she became aware that Dr.

Bailey's treatment may have caused her injury.

      Jones filed suit for medical malpractice against Dr.   B~iley   on May

28, 2010, and in November 2012, amended her complaint to add Spring

View, alleging that Spring View was negligent in granting Dr. Bailey staff

credentials. Spring View moved for Summary Judgment based on

Jones's claims being time barred. Spring View asserted that Jones knew,

or should have known, of her claim against Spring View more than a year

before Jones filed her Amended Complaint. The trial court denied the

motion.

      In January 2014, Spring View filed a motion to dismiss Jones's

claim because Kentucky did not recognize the tort of negligent

credentialing. The Marion Circuit Court agreed and grar:ited Spring

View's motion. Jones appealed. After Jones' negligent credentialing

claim was dismissed, and notice of appeal was filed, Jones settled her

claim with Dr. Bailey.




                                         6
C. The Spalding Case.

      Joseph Spalding fractured his hip in January 2009, requiring surgery,

which Dr; Bailey·performed at Spring View. Following surgery, Dr. Bailey

recommended that Mr. Spalding undergo a total replacement of his knee joint.

Tl}is surgery occurred on April 22, 2009. Complications developed including

failure of the knee prosthesis, severe infection, and necrosis. Additional

surgeries were required and ultimately Mr. Spalding's leg had to be amputated

above the knee.
                                                   (

      The Spaldings filed suit against Dr. Bailey and Spring View in January

2010 .. The Spaldings claimed Spring View was negligent in granting Dr. Bailey

active medical staff privileges due to his lack of qualification under the

hospital's own bylaws and in failing ~o revoke Dr. Bailey's privileges in light of

alleged prior negligent actions.

      Dr. Bailey filed for bankruptcy and the Spaldings settled their claim with

him, leaving their action for negligent credentialing against Spring View as the

only remaining claim. Spring View moved for Summary Judgment and

Judgment on the Pleadings based on the Spaldings' failure to assert a

recognized cause of action under Kentucky law. The trial court granted Spring

View's motions. The trial court also found that even if negligent credentialing

was recognized, the Spaldings did not provide sufficient expert proof to present

to the jury. The Spaldings appealed.




                                         7
                                                                /




D. Court of Appeals Decision . .

      The Court of Appeals consolidated the above cases for review. The Court

of Appeal~ examined the law of other jurisdictions recognizing the tort of
                                          '
negligent credentialing and considered ' the respective policy arguments
                                                                   .
                                                                         for, and

against, such recognition. The Court ultimately recognized negligent

credentialing· as a cause of action by which individuals can hold hospitals liable

for the negligent exten·sfon or renewal of staff privileges and credentials to

indep~ndent contractor physicians. The Court of Appeals reve~sed arid

remanded the Adams case; reversed and remanded the Jones case, affirming

the trial court's denial of Spring View's motion for summary judgment

regarding its statute of limitations claims; and affirmed the trial court's grant of

summary judgment in favor of Spring View in the Spalding case, agreeing·with

the trial court that plaintiffs had failed to present sufficient expert testimony.

The hospitals and the Spaldings appealed. AdditionaLfacts are set forth b~ow,

as necessary.

                          II. STANDARD OF REVIEW.

      The plaintiffs' claims (Adams, Jones, and Spalding) were dismissed by

the trial courts on summary judgment, motion for judgment on the pleadings,

or motion to dismiss based on negligent credentialing not being a recognized

cause of action   ir the Commonwealth. Appeals based upon questions of law,
as here, are subject to de nova review, with no deference to the trial court's
                                                 I


determination. Carroll v. Meredith, 59 S.W.3d 484, 489 (Ky. App. 2001).




                                         8
                                  III. ANALYSIS.

A. Policy.

      The public policy of the Commonwealth is normally expressed through

acts of the legislature, not through decisions by the courts. Wehr Constructors,

Inc. v. Assurance Co. of America, 384 S.W.3d 680, 687 (Ky. 2012) (citing Com.

Ex rel. Cowan v. Wilkinson, 828 S.W.2d 610, 614 (Ky. 1992) (The establishment

of public policy is granted to the legislature alone)).

      In Giuliani v. Guiler, 951 S.W.2d 318 (Ky. 1997), the Court recognized a

cause of action for loss of parental consortium by a child. "The legislature on

its own had previously recognized the l,oss of consortium for a parent on the

death of a child in Kentucky Revised Statute (KRS) 411.135.':· Pearson ex rel.

Trent v. National Feeding Systems, Inc., 90 S.W.3d 46, 52 (Ky. 2002). Giuliani

does not place an affirmative duty on courts to act in the absence of the

legislature to do so, but instead, stands for the proposition that it is not the

sole province of the legislature to develop the common law. Id. "In the absence

of a legislative decree, courts may adopt and apply public policy principles."

Giuliani, 951 S.W.2d. at 321\(citing Owens v. Clemons, 408 S.W.2d 642 (Ky.

1966)).

      For the reasons set forth below, this Court is not inclined to recognize

the stand-alone tort of negligent credentialing, as this Court has not been ·

persuaded by counsel of the need for a new cause of action, and the tort's far-

reaching implications,. as well as its impact on rural hospitals and communities

in the Commonwealth, (are unknown. The plaintiffs already have available the

                                          9
means
   .
      by which to bring their claims under common
                                            .
                                                  law principles of

negligence, therefore, this Court need not create a new tort.

B. Negligent Credentialing.

        Negligent credentialing was first recognized in the Illinois decision of

Darling v. Charleston Cmty. Mem'l Hosp., 211 N.E.2d 253 (Ill. 1965). Andrew

R. deHoll, Vital Surgery or Unnecessary Procedure? Rethinking the Propriety of

Hospital Liability for Negligent Credentialing, 60 S.C. L.. Rev. 1127, 1138 (2009).

"Broadly, negligent credentiaiing is a theory in which the recipient of a harmful

service recovers from a gatekeeping entity for allowing the provider of that

service to engage in the activities that caused the recipient harm." Id. at 1127

(citing Cf. Elam v. Coll. Park Hosp., 183 Cal. Rptr. 156, 164 (Cal. Ct. App. 1982)

(stating that hospitals are responsible for ensuring the competency of

physicians who receive staff privileges)).

        A prima facie case of negligent credentialing must establish proof that:

(1) the hospital owed the patient a duty to insure a competent medical staff; (2)

the   hospit~l   breached that duty by granting privileges to an incompetent or

unqualified physician; and (3) the physician caused harm to the patient (the

underlying medical malpractice claim must be proved). Peter Schmit, Cause of

Action/or Negligent Credentialing, 18 Causes of Action 2d 329 (2002). "To

prevail, the plaintiff must" show that the hospital negligently granted privileges

to a physician and that the negligently credentialed ·physician was in fact

negligent and caused harm to the plaintiff." Id. (emphasis in original).




                                           10
      Jurisdictions recognizing the tort apply peer review statutes and find that

hospitals have a direct duty to grant and to continue staff privileges only to

competent doctors while also having   aduty to remove incompetent doctors.
Sean Ryan, Negligent Credentialing: A Cause of Action for Hospital Peer Review

Decisions, 59 How. L.J. 413, 422 (2016) (citing Schelling v. Humphrey, 916
N.E.2d 1029, 1033 (Ohio 2009)). Other states have recognized the tort by

finding negligent credentialing inherent in, and the natural extension of, well-

established common law rights. Id. at 424. (citing Larson v. Wasemiller, 738
N.W.2d 300, 306 (Minn. 2007)). Texas adopted negligent credentialing, with

heavy restrictions, and only allowing the tort in cases where the plaintiff can

show the grant of privileges was made with malicious intent. Id. (citing Tex.

Health & Safety Code Ann.§ 161.033 (West 2015)).

      By the same t9ken, jurisdictions that reject claims of negligent

credentialing also do so based on immunity granted in peer review statutes and

in the federal Healthcare Quality Improvement Act. Id. at 426-27. The

Arkansas Supreme Court held that the state's peer review statute affords

immunity as long as the hospital peer review committee acts without fraud or

malice. Id. at 428. Arkansas further rejected the tort for two reasons.

      First_ the court concluded that negligent credentialing conflicted
      with the state's medical malpractice act because the hospital's
      credentialing decision was not a "medical injury." Since the
      hospital was not directly involved with the doctor's decision to
      perform plaintiffs surgery, the hospital was not liable for a
      "medical injury" under the medical malpractice act. Second, the
      court rejected the argument that negligent credentialing was
      simply an extension of common law negligent hiring or negligent


                                        11
      supervision because Arkansas' Peer Review Statute already
      provided for review of physician competency.

Id. (citing Paulino v. QHG of Springdale, Inc., 389 S.W.3d 462 (Ark. 2012)).

C. Avenues of Recovery.

       Medical malpractice is but a specific branch of the common law tort of

negligence. "In medical malpractice cases[,] the plaintiff must prove that the

treatment given was below the degree of care and skill expected of a reasonably

competent practitioner and that the negligence proximately caused injury or

death." Reams v. Stutler, 642 S.W.2d 586, 588 (Ky. 1982) (citing    Bla~r   v. Eblen,

461 S.W.2d 370 (Ky. 1970)). Claims of negligence, or medical malpractice,

against hospitals are not new causes of action. For example, plaintiffs are free

to bring negligence claims against hospitals for Methicillin Resistant

Staphylococcus Aureus (MRSA) infections; premises liability issues; and for the

hospital's negligence in sel~cting its staff. See, Stallins v. Hinton, 2015 WL
5316700 (Ky. App. September 11, 2015); Shelton v. Kentucky Easter"Seals Soc.,

Inc., 413 S.W.3.d 901 (Ky. 2013); Rlinois Cent. R. Co. v. Buchanan, 103 S.W. 272

(Ky. 1907).

      The structure in which hospitals are now operating has changed and this

change has encouraged the push to recognize a specific cause of action - -

·negligent credentialing. Traditionally, hospitals were charitable organizations,

non-profit, and recipients of state funding. Now, however, hospitals are

becoming increasingly private·, for profit, and corporate in nature. Hospitals




                                        12
are moving away from traditional physician employees and instead are granting _
                                                                                      \
hospital privileges to independent contractor physicians.

      What has remained constant is that hospitals are required to exercise

ordin~ry   care. Se7, Humana of Kentucky, Inc. v. McKee, 834 S.W.2d 711, 722
              \                                            .
(Ky. App:-1992).   Hospitals have a duty to make sure patients receive a

medically acceptable standard of care, and this duty extends to making sure
                              I


qualified staff are providing the appropriate medical care. See, Rlinois Cent. R.

Co. v. Buchanan, 103 S.W. 272, 274 (Ky. 1907). The hospital can certainly be

liable· for its own negligence, separate and distinct from any negligence on the

part of a physician - - even a non-employee physician.

      In Rlinois Cen.t. R. Co. v. Buchanan, the railroad established· a hospital to

which it sent its sick, disabled, and injured employees. An employee brought

an action on the grounds that surgeons and attendants at the hospital were

incompetent and unskilled. The Court held:

             "All of these persons are appointed by the railroad company;
      and, although the railroad company is not liable in damages for
      the negligence and carelessness or unskillfulness of any of its
      surgeons, physicians, or attendants in charge in their treatment
      and care of the employees received into the hospital, yet it is
      0 bliged to exercise reasonable care in the selection of the persons
      who have charge of the patients; and, if it fails to select skillful and
      competent surgeons, physicians, and attendants, it may be
      required to respond in damages to any employee who has been
      injured by such incompetent or unskillful physicians, surgeons, or
      attendants."

I.d. at 273. "In the employment by a railroad company of its surgeons to attend

to persons injured by its trains, the relation of master and servant, principal




                                         13

                                                       '
                                                       J
       \
      and agent, does not exist. And, if the.railroad company is careful and selects

      suitable surgeons, it is not re&p9nsible for their neglect or malpractice." Id.

             It is clear that the duty on hospitals to employ competent staff has

      existed in the qommonwealth at least since the beginning of the twentieth

      century. There is no need for this Court to establish a new tort specifically

      applying to hospitals. Like many negligence actions, a claim, of negligence
                                               •                                              J


      against a hospital for the selection of its physicians is derivative of the medical

      malpractice claim against the physician. I Without proof that. the doctor

    ·) committed malpractice, the plaintiff will be unable to prove causation in the

      negligence action against the hospital. This is consistent with
                                                                 I
                                                                      liability being·

      imputed to a principal in vicarious liability actions, Branham v. Rock, 449
S.W.3d 741, 752 (Ky. 2014) (citing Cohen v. Alliant Enterprises, Inc., 60 S.W.3d
536, 539 (Ky. 2001)2, as well as with the bifurcated trial practice in the

     jurisdictions that expressly recognize negligent credentialing as a separate tort.

      Kyle Deskus, Health Law - - Band-Aid Jurisprudence: Why the Recognition of

      Negligent Credentialing Threatens Patient Care in Massachusetts, 37 W. New

      Eng. L. Rev. 27, 36 (2015) (citing Schelling v. Humphrey, 916 N.E.2d 1029,

      1035-36 (Ohio 2009)).3.


             1  When we say the.case against a hospital is derivative, we mean that the plaintiff will
      have to prove the underlying harm, often against a negligent physician, which will often require
      litigation of a case within a case. However, we can envision a scenario where a negligence
      action against a hospital would not be derivative
                                                      -
                                                        of an action against
                                                                        -
                                                                             a physician or employee.
                                                                                                  \



~                                                                            '
             2 "[I]f the agent did not act negligently, there can be no vicarious liability imputed to the
      principal."                            '

            3 In Schelling, th~ Ohio Supreme Court explained that bifurcation would be beneficial

      because it "avoids the problem of jury confusion or prejudice ... [and] also allows a negligent

                                                       14
       Because the Court finds a new cause of action is not necessary for the

plaintiffs' claims, we must now examine whether the plaintiffs' claims should

have been dismissed by the trial court on other grounds.

1. Helen Adams.

       The trial court granted LCRH's motion for judgment on the pleadings
                                                                (


finding that Adams's claim of negligent credentialing was not a recognized

cause of action. No other grounds gave rise to the Pulaski Circuit Court's

dismissal of Adams's claims, and therefore, the court erred. For that reason,

we remand the matter to that court for further proceedings consistent with this

opinion;

2. Karen Jones (now Epley).

       Spring View sought summary judgment on additional grounds that

Jones filed her claim against Spring View more than two years after filing her

claim against Dr. Bailey, thus, her claim was time-barred under the statute of
                                                                       )
limitations. The Marion Circuit Court denied Spring View's motion and the

Court of Appeals affirmed.

       An action against a hospital for negligence or malpractice shall be

brought within one year after the cause of action accrued. KRS 413.140(1)(e).

The discovery rule is a means by which to identify when a cause of action

accrues and the statute begins to run on the date of the discovery of the injury,

or from the date it should, in the exercise of ordinary care and diligence, have.


credentialing. claim against a hospital to be dismissed if the plaintiff does not prevail" in the
initial malpractice action.


                                                 15
been discovered. Wiseman v. Alliant Hospitals, Inc., 37 S.W.3d 709, 712 (Ky.

2000).

         It is important to note the distinction between injury and harm. "Harm

in the context of medical malpractice might be the loss of health foll.owing

medical treatment. Injury, on the other hand, is defined as 'the invasion of any

legally protected interest of another'." Wiseman, 37 S.W.3d at 712. The injury

in the medical malpractice context refers to the actual wrongdoing, or the
          .                                          -
malpractice itself. Id. "Under the discovery rule, it is the date of the actual or

constructive knowledge of the injury which triggers the running of the statute

of limitations." Id. (citing Hall v. Musgrave, 517 F.2d 1163, ·1168 (6th Cir.

1975)(Celebrezze, J·., dissenting)):

      This distinction is important because it underscores the fact that Jones's

claim against Spring View did not      n~cessarily   accrue at the same time as her

claim against Dr. Bailey. Spring View argues that Jones's claim accrued on
                                          ,,
August 3, 2009, when Jones learned from another doctor, Dr. Sewall, that

other patients had complaints about Dr. Bailey. This argument is flawed

because it conflates the facts which might have given rise to Jones's claim

against Dr. Bailey with those that would have given rise to her claim against

Spring View. The same applies to Spring View's next contention that Jones?s

claim accrued in 2010 when Jones read about the Spaldings' claims in the

local newspaper.

         Spdng View additionally argues that Jones's claim is barred because

Jones's lawyer had knowledge about possible fault on the part of Spring View

                                               16
and such knowledge would be imputed to Jones. Jones and the Spaldings

were both represented by the same attorney. The Spaldings filed their claims

against Dr. Bailey and Spring View prior to Jones filing her   ~laims.


      The general rule that an attorney's knowledge may be imputed to
      his or her client is subject to a number of exceptions. Accordingly,
      knowledge which an attorney obtained in transactions independent
      of his or her representation of the client is not imputed to the           J
      client, and a client is not affected with notice because of knowledge
      obtained by the attorney from outside _source,s and not in the
      course ofhis or her employment, as, for example, where the,
      knowledge is acquired by the attorney·in the performance of
      professional services for another. Nor is the client affected by
      knowledge acquired, or notice received, by the attorney before the
      commencement of the attorney-client relationship.

3M Co. v. Engle, 328 S.W.3d 184, 189, fn. 26 (Ky. 2010):

      Jones maintains that she did not become aware of a possible claim

against Spring View until 2012, when Spring'View responded to discovery in

the Spalding case admitting that Dr. Bailey did not meet the requirements of

Spring View's bylaws. The Court of Appeals held that Jones was not clearly on

notice of her cause of action against Spring View before March 30, 2012, and

these circumstances at least raise genuine issues of material fact,

inappropriate for granting a sum:rp.ary judgment motion. On this issue, the

Court agrees with the Court of Appeals: Jones's claim clearly falls into the

exception discussed in the Engle footnote above. The knowledge of Jones's

attorney cannot be imputed to her because any such knowledge was acquired

by the attorney in providing services for another client. Summary judgment is

inappropriate .as to this issue. Because we affirm the trial court's denial of

summary judgment for Spring View based on the statute of limitations, and

                                        17
because we find that Jones can proceed with her action against Spring View,

·we remand Jones's case to the Marion Circuit Court for further proceedings

consistent with this opinion.

3. Joseph and Joyce Spalding.

       a. Settlement.

       The Spaldings filed suit against Dr. Bailey and Spring View on January

· 11, 2010. On October 14, 2011, Dr. Bailey filed for Chapter 7 bankruptcy and .

the Spaldings agreed to dismiss their claim against Dr. Bailey by agreed order

entered January 4, 2013. There was no stipulation to liability or fault in the

agreed order as to Dr. Bailey:

       Spring View contended at the trial court that, because Dr. Bailey was

dismissed from the case without any establishment of fault on his part, Spring

View would be prejudiced by having to defend Dr. Bailey in the negligent

credentialing trial. The trial court was not sympathetic to Spring View's

arguments, and neither is this Court. w·e adopt the reasoning of the Marion

Circuit, Court that settlement with the doctor without an admission of fault is

not a bar to prosecuting the _claim against the hospital. As           t~e   trial court

noted, KRS 411.182(4) addresses the procedure when one defendant settles in

a tort case. The case against the remaining defendants proceeds as usual. 4

_This is not a case where the dismissal of an agent also relieves the master of


        4 KRS 411.182(4) states: A release, covenant not to sue, or similar agreement entered
into by a claimant and a person liable, shall discharge that person from all liability for
contribution, but it shall not be considered to discharge any other persons liable upon the
same claim unless it so provides. However, the claim of the releasing person against other
persons shall be reduced by the amount of the released persons' equitable share of the
obligation, determined in accordance with the provisions of this section.

                                              18
    liability. This is so because the Spaldings' claim against the hospital arises

    from the hospital's own alleged negligence.

          b. Circular Indemnification.

          When Dr. Bailey filed for Chapter 7 bankruptcy, Joseph and     Joy~e


    Spalding, and Spring View, were named as creditors. The Spaldings
\
    subsequently entered into a Release and Settlement of Claims (Settlement) with

    Dr. Bailey. Pertinent parts of the Settlement state:

                 Although it appears that any claigi of indemnity by any
          person or party, including the potential claim ofindemnity of
          Spring View Hospital, LLC, is now barred and the commencement
          of any such action enjoined by 11 U.S.C. § 524, to the ext.ent of the
          personal liability of Daniel E. Bailey, Jr., M.D., and resultant
          exposure of The Medical Protective Company, if any, and only to
          such extent, Joseph Spalding and Joyce Spalding, further agree to
          indemnify, defend, and hold harmless the Released Parties, from
                                  1



          any and all claims, ,suits, third party claims, cross-claims, claims
          for indemnity or contribution, or any other actions, causes of
          action, known or unknown, presently or at any future time made    '
          against the Released Parties by any person, entity, insurance
          co.mpany, corporation, agency,-governmental agency, hospital or
          organization, including but not limited to Spring View Hospital
          LLC, arising out of or in connection with the above-mentioned
          alleged incident and fawsuit.
                 The terms recited. herein should not be construed.   to release
          any claims that Joseph Spalding and Joyce Spalding may have
          against any other potentially liable party, including, but not limited
          to, Spring View Hospital LLC, and it is the intent of the parties that
          said claims are expressly reserved. Furthermore, any payments
          made in accordance with the terms of this Settlement will serve as
          only partial satisfaction of the injuries sustained by Joseph
          Spalding and Joyce Spalding, and this agreement should not be
          constru.ed to cause a forfeiture of the right of Joseph Spalding and
          Joyce Spalding to seek full satisfaction of said injuries from any
          other potentially liable party, including, but not limited to, Spring
          View Hospital LLC. ·

          .Spring View argued that the Spaldings' indemnification of Dr. Bailey in

    the Settlement would preclude any claim or award against Spring View under
                                            19


                                      /
the circular indemnity argument established in Crime Fighters Patrol v. Hines,

740 S.W.2d 936 (Ky. 1987). The present case differs from Hines. Any claim of

indemnity Spring View possessed was extinguished when the Bankruptcy

Court entered ·an order extinguishing all debts, actual or potential,   ag~inst   Dr.
                                         '
Bailey. "Creditors of the debtors are parties to a bankruptcy proceeding."

Cadle Company v. Gasbusters Production I Limited Partnersfup, 509 S. W .3d
                    .                                                   .
713, 719 (Ky. App. 2016) (citing Sanders Confectionery Prods., Inc., v. Heller

Fin., Inc., 973 F.2d 474, 481 (6th Cir. 1992)). Spring View made no attempt to

except its potential indemnity claim from discharge in the pankruptcy

proceeding. Therefore, we find that any claim of indemnity held on behalf of

Spring View was terminated with the remainder of Dr. Bailey's debt in the

January 18, 2012 Order from the Bankruptcy Court.

      c. Expert Witness.

      In granting Spring View's motion for summary judgment, the Marion

Circuit Court based its decision, in part, on its review of the deposition

testidiony of Kathy Matzka, the Spaldings' e:x;pert. ·The trial court found that

Ms. Matzka's testimony was insufficient to establish a jury question regarding

the hospital's violation of the standard of care. The trial court stated that if it

were to adopt Ms. Matzka's reasonin'g, that hospitals create a higher standard

of liability when the hospital establishes a higher standard for credentialing, it

would discourage hospital's from setting higher standards. Although not stated

in its order, it.appears that the trial court also found that Ms. Matzka was not

qualified as an expert. _The issue of qualification is not before this Court, so we

                                         20
need not address    it~   however, because we agree that Ms. Matzka's testimony

 stated an erroneous standard of care, we affirm the trial court's finding that the

 testimony could not be presented to the jury.

       "Under Kentucky law, a plaintiff alleging medical        malpracticei~. gen~rally

required to put forth expert testimony to show     th~t   the   defendan~   medical

provider failed to conform to the standard of care." Love v. Walker, 423 S.W.3d
751, 756 (Ky. 2014) (citing Perkins v. Hausladen, 828 S.W.2d 652, 655-56 (Ky.

 199.2)). The trial court cited Rogers v. Kasdan in its order granting Spring

·View's summarjr judgment moti~n, again, focusing on the idea that the

 hospital's established policies do not heighten the standard of ca.re. We agree

with the trial court that Spring View's bylaws do not create a higher standard

of care or otherwise alter its liability.

       In Rogers, the trial court instructed the jury on the duty "to exercise that

degree ofcare ordinarily used byhospitals under circumstances like or similar

to those shown in this case." 612 S.W.2d 133, 135 (Ky .. 1981). The trial court

. went on to add additional duties relating to the hospital maintaining

appropriate procedures. Id. at 135-36. The Court found these additional

duties and instructions to be in error because they failed to meet the bare

bones instruction test. Id. at 136. "Whether the hospital hired knowledgeable

nurses, or had proper supervision fpr staff physicians, or accurate record

keeping, and so forth, were all evidently questions for the jury to consider.

While they constituted criteria the jury might use to decide the question of




                                            21
ordinary care, listing them in this manner was not necessary to pose the issue

of the hospital's duty." 1d.

      .It is our conclusion that the jury should be instructed that the
      defendant was under a duty to use that degree of care and skill
      which is expected of a reasonably competent practitioner in the .
      same class to which he belongs, acting in the same or similar
      circumstances. Under the standard just expressed, the evidence
      may include the elements of locality, availability of facilities,
      specialization or general practice, proximity of specialists and
      special facilities as well as other relevant considerations.

Blair v. Eblen, 461 S.W.2d 370, 373 (Ky. 1970).

      Ms. Matzka's testimony regarding the hospitals bylaws and procedures

does not create an entitlement to a specific jury instruction on the duty to

follow those bylaws and procedures, and because this Court declines to

recognize a new cause of acticin or a new express duty relating to hospitals, the

instruction remains that as outlined above· in Blair. In examining Ms. Matzka's

deposition testimony, the Court notes that Ms. Matzka did not a             Q. All right. So - - and you understand what you're giving
      opinions on are the standard of care, not something that's the
      highest bar, correct?
            A. Well, that's true, but I feel that the bylaws, the rules and
      regulations, credentialing processes that a hospital puts ~-n place or
      a medical staff puts in place for itself do set the standard of care
      for that facility.
            If you set the bar high, then you should - - you do it for a
      reason.
             Q. Right.
            But the standard of care is what a reasonably competent
      hospital would do under same or similar circumstances.
             Do you understand that to be the standa:r:d of care or
      something different?
            A. Well, I understand that to be the reasonableness
      standard, but I feel if somebody sets the bar higher that they
      should meet their own requirements.
             I feel that it's a standard of care throughout hospitals when
      they require something in their bylaws. 6

      The standard of care a hospital owes to a patient is that standard

expected of a reasonably competent hospital, acting in the same or similar
                                                       .
circumstances. Ms. Matzka's testimony was certainly evidence the jury could

weigh in determining if Spring View exercised its duty of care, but Spring

View's bylaws do not, in and of themselves, establish the standard of care.

Because Ms. Matzka's testimqny attempted to define what the legal standard of

care was; and because that asserted standard was erroneous, the triaf court

was correct in granting summary judgment to Spring View.

      Therefore, the Court affirms the opinion of the Court of Appeals

upholding the trial court's grant of summary judgment against the Spaldings

because Ms. Matzka failed to provide sufficient expert testimony related to

Spring View's standard of care and breach thereof.


      6   l(athy Matzka Deposition, pages 64-65.

                                              23
 D. Future Guidance.

       Because we   rem~d    the Adams and Jones cases to the trial courts, we

· feel it necessary to provide guidance for further proceedings that will occur in

 tpese cases, and others that follow.·

       We reiterate that we are not recognizing a new tort of negligent
                       .                                  '
 credentialing. We also reiterate that plaintiffs already have a means by which

 to recover against a hospital for allowing incompetent physicians to provide

 medical care: That means is the common I.aw tort theory of negligence.

 Hospitals are neither shielded from liability nor does the change in hospital

 management demand creation of a new cause of action, specifically applying to

 hospitals in the credentialing of physicians.

       The standard of care remains the objective, reasonable person (hospital)

 standard. Just like in a medical malpractice case, where plaintiff must present

 expert testimony regarding the standard of care and the breach thereof, the

 plaintiff carries the same burden in a negligence action against a hospital. As

 stated above, an action alleging the hospital's own negligence in credentialing

 physicians is derivative from the negligence of the physician. Procedurally, if a

 claim against a physician is dismissed, leaving only the claim against the

 hospital, the plaintiff still has to present evidence of the doctor's negligence in

. order to prove causation in his or her case,against the hospital. If a claim

· against the physician is not dismissed, best practice involves bifurcating the

 trials. Bifurcation allows for clear presentation of the issues to the jury as well

 as responsible use of judicial resources. If the plaintiff does not prevail in the

                                          24
malpractice action against the physician, a subsequent trial against the

hospital is neither necessary nor warranted.

      We recognize that trial courts are entrusted with the overwhelming tasks

of deciphering factual and procedural issues, which are often magnified in

complex tort cases. In trying to make sense of the case before it, trial courts

must be careful to remain astute to the underlying issues. The plaintiffs herein

urged consideration of a novel cause that, in reality, is not novel at all.

                                  IV. CONCLUSION.

      For the foregoing reasons, this Court declines to recognize a new tort pf

n_egligent credentialing in the   Com~onwealth.   To that extent the Court of

Appeals' decisi.on is reversed. However, because plaintiffs Adams and Jones

still have viable causes of action under common law negligence, we remand
                                                                                    )
those cases to the respective trial courts for further proceedings. We affirm the

Court of Appeals' decision upholding summary judgment in the Spaldings'

case, and the order of dismissal in that trial court is reinstated.

      Minton, C.J.; Cunningham, Hughes, Keller, VanMeter and Wright, JJ.,

concur. Venters, J., not sitting.




                                         25
COUNSEL FOR LAKE CUMBE~LAND REGIONAL HOSPITAL, LLC AND SPRING
VIEW HOSPITAL, LLC:

Brian Todd Thompson
Millicent Ann Tanner
Eleanor M.B. Davis
Chad Owens Propst
Joseph Wright            .
Thompson Miller & Simpson PLC


COUNSEL FOR APPELLEES/ APPELLAN'DS: JOYCE SPALDING AND JOSEPH
SPALDING (JOYCE SPALDING AS EXECUTRIX OF THE ESTATE OF JOSEPH
PAUL SPALDING):

Joseph Hubert Mattingly III
Kaelin Goheen Reed
John Elder, IV                .
Mattingly & Nally-Martin, PLLC

COUNSEL FOR APPELLEE, KAREN JONES (NOW EPLEY):

Joseph Hubert Mattingly III
Kaelin Goheen Reed
John Elder, IV
Mattingly & Nally-Martin, PLLC

· Kandice D. Engle-Gray


COUNSEL FOR APPELLEE, HELEN ADAMS:

Stephen M. O'Brien, III
David Coomer
Adam J. Stigall
Stephen M. O'Brien, III, PLLC



COUNSEL FOR AMICUS CURIAE, KENTUCKY HOSPITAL ASSOCIATION:

Wesley· Reed Butler·
Benjamin M. Fiechter
Kimberly Goetz DeSimone
Barnett Benv~nuti & Butler PLLC
                                       ,'

                                  26
COUNSEL FOR AMICUS CURIAE, KENTUCKY JUSTICE ASSOCIATION:

Paul A. Casi, II
Jeffrey Wayne Adamson
Paul Casi, III
Paul A. Casi, II, P.S.C.

Kevin Crosby Burke
Burke Neal PLLC

COUNSEL FOR AMICUS CURIAE, KENTUCKY MEDICAL ASSOCIATION:

Sarah Spurlock
Charles J. Cronan IV
Bethany A. Breetz
Stites & Harbison PLLC




                                   I
                              27